FILED

MAR 1 9 2012
UNITED STATES 1)1sTR1cT CoURT clerk U s D_ _
FoR THE DISTRICT oF CoLuMBIA coun§ w', {,,e'§‘,»'s'§,',»§ §,"'(f.'f,'h'j',’rfg¥
la

s'rEvEN L. RUTHERFoRD,
Piainiiff, ;

v.  civil A¢ri@n No.  941 8
KURT D. ENGELHARDT, z

Defendant.

MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. The application will be granted and the complaint will be dismissed.

The Hon. Kurt D. Engelhardt, a United States District Judge, presided over and dismissed
consolidated cases filed by the plaintiff in the United States District Court for the Eastem District
of LouiSiana. See Order, Rutherford v. Employmenl Stana'ara' Aa'min., No. 09-5436 (E.D. La.
filed Aug. 30, 2010). The plaintiff contends that the dismissal of his case was "unlawful."
Compl. at l. He alleges that Judge Engelhardt committed various criminal acts in connection
with the dismissal, see z`d. at l-Z, and conspired with federal government officials "to Commit
Criminal act against [him]," id. at 2. The plaintiff demands an "Emergency Grand Jury
Investigation" and Judge Englehardt’s removal. Ia’.

This Court is without authority to grant the relief the plaintiff demands. The decision to
pursue a criminal case is left to the discretion of federal prosecutors, see United States v. Nixon,
418 U.S. 683, 693 (1974) (acknowledging that the Executive Branch "has exclusive authority
and absolute discretion to decide whether to prosecute a case"); Powell v. Katzenbach, 359 F.2d

234, 234-35 (D.C. Cir. 1965) (per curiam), cert. denz`ed, 384 U.S. 906 (1966) ("[T]he question of

whether and when prosecution is to be instituted is within the discretion of the Attorney General.
Mandamus will not lie to control the exercise of this discretion."), and Judge Englehardt enjoys
life tenure subject to removal by impeachment, see N. Pipeline Conslr. C0. v. Marathon Pz`pe
Line Co., 458 U.S. 50, 59 (1982) (explaining that "[t]he ‘ good Behaviour’ Clause guarantees that
Art. III judges shall enjoy life tenure, subject only to removal by impeachment") (plurality
opinion).

The complaint fails to state a claim upon which relief can be granted, and, therefore, it

will be dismissed. An Order consistent with this Me pinion will be issued separately

   

on this date.

Unite'd States District Judge

DATE;